Case 1:19-cv-02399-RDM Document 27-5 Filed 12/23/19 Page 1 of 4




       PLAINTIFF’S
        EXHIBIT 3
                               Case 1:19-cv-02399-RDM Document 27-5 Filed 12/23/19 Page 2 of 4


                                                 Selected Public Statements by Donald J. Trump

LINE   DATE       TIME (ET)    STATEMENT                                                                                        SOURCE
                               [O]ne of the closest people to Hillary Clinton, with longstanding ties to her husband and
                               herself, gave more, this just came out, gave more than $675,000 to the campaign of the
                               spouse, the wife, of the top FBI official, who helped oversee the investigation into Mrs.
                               Clinton's illegal email server. So the man that was investigating her from the FBI, his wife
                               runs for office and they give her more than $675,000 to run. And it just came out, they just     https://www.c-
 1     10/24/16       n/a
                               figured it out. We’ve never had a thing like this in the history of this country. This           span.org/video/?c4813356/2016-10-24
                               represented a large portion of the money the FBI official’s spouse had for the entire
                               campaign, a big, big percentage. It’s absolutely disgraceful. It’s absolutely terrible. And
                               it’s unbelievable how Hillary Clinton got away with the email lie, the email scam, the email
                               corruption, but now at least we have a pretty good idea.
                               Terry McAuliffe, they gave to the FBI person at the high level, who was doing the
                               investigation, who was in charge of the investigation. They gave his wife $675,000. Now
                               you think of that. Now, that's Clinton giving the money because that's how close they are.
                                                                                                                                https://www.mediamatters.org/video/2016/1
                               So Clinton gave the FBI agent, who was — top person, who's the top person in charge of her
                                                                                                                                0/25/watch-congresswoman-dismantle-
 2     10/25/16       n/a      email case, which is a disgrace that she got off of that. She lied to the FBI. She lied to
                                                                                                                                right-wing-medias-new-favorite-clinton-
                               Congress. She lied to everybody. And look what they did to General James Cartwright, a
                                                                                                                                pseudo-scandal/214092
                               great man, a four star general. They destroyed his life, he’s going to go to jail, perhaps for
                               five years. She gave money at — at a huge clip, $675,000, to the wife of the FBI agent who
                               was in charge of her investigation. Let me tell you something. That's a criminal act.
                               TRUMP: I mean, look at what we have now. We have a director of the F.B.I., acting, who
                               received $700,000, whose wife received $700,000 from, essentially, Hillary Clinton. ’Cause
                               it was through Terry. Which is Hillary Clinton.
                               HABERMAN: This is [Andrew] McCabe's wife, you mean?                                              https://www.nytimes.com/2017/07/19/us/po
 3     7/19/17        n/a
                               TRUMP: McCabe's wife. She got $700,000, and he's at the F.B.I. I mean, how do you think          litics/trump-interview-transcript.html
                               that? But when you say that — and think about this for a second. I don't think — you could
                               give me a whole string of new information. I don't think I could really have — there's only
                               so much. You know, you can only say many things. After that it gets boring, O.K.?"
                               Attorney General Jeff Sessions has taken a VERY weak position on Hillary Clinton crimes          https://twitter.com/realDonaldTrump/status/
 4     7/25/17     6:12 a.m.
                               (where are E-mails & DNC server) & Intel leakers!                                                889790429398528000
                               Problem is that the acting head of the FBI & the person in charge of the Hillary                 https://twitter.com/realDonaldTrump/status/
 5     7/25/17     6:21 a.m.
                               investigation, Andrew McCabe, got $700,000 from H for wife!                                      889792764363276288
                               Why didn't A.G. Sessions replace Acting FBI Director Andrew McCabe, a Comey friend               https://twitter.com/realDonaldTrump/status/
 6     7/26/17     9:48 a.m.
                               who was in charge of Clinton investigation but got....                                           890207082926022656
                               Case 1:19-cv-02399-RDM Document 27-5 Filed 12/23/19 Page 3 of 4


LINE   DATE       TIME (ET)    STATEMENT                                                                                        SOURCE
                               ...big dollars ($700,000) for his wife's political run from Hillary Clinton and her              https://twitter.com/realDonaldTrump/status/
 7     7/26/17     9:52 a.m.
                               representatives. Drain the Swamp!                                                                890208319566229504
                               RT @paulsperry_: Wray needs to clean house. Now we know the politicization even worse            https://twitter.com/realDonaldTrump/status/
 8     12/3/17        n/a
                               than McCabe's ties to McAuliffe/Clinton. It also infe…                                           937296570256625666
                               Tainted (no, very dishonest?) FBI “agent’s role in Clinton probe under review.” Led Clinton      https://twitter.com/realDonaldTrump/status/
 9     12/3/17     7:42 a.m.
                               Email probe. @foxandfriends Clinton money going to wife of another FBI agent in charge.          937301085156503552
                               How can FBI Deputy Director Andrew McCabe, the man in charge, along with leakin’
                               James Comey, of the Phony Hillary Clinton investigation (including her 33,000 illegally          https://twitter.com/realDonaldTrump/status/
 10    12/23/17    3:27 p.m.
                               deleted emails) be given $700,000 for wife’s campaign by Clinton Puppets during                  944665687292817415
                               investigation?
                               FBI Deputy Director Andrew McCabe is racing the clock to retire with full benefits. 90 days      https://twitter.com/realDonaldTrump/status/
 11    12/23/17    3:30 p.m.
                               to go?!!!                                                                                        944666448185692166
                               .@FoxNews -FBI’s Andrew McCabe, “in addition to his wife getting all of this money from
                               M (Clinton Puppet), he was using, allegedly, his FBI Official Email Account to promote her       https://twitter.com/realDonaldTrump/status/
 12    12/24/17    7:25 a.m.
                               campaign. You obviously cannot do this. These were the people who were investigating             944906847970119680
                               Hillary Clinton.”
                               Q: Should McCabe go? Should McCabe go, Mr. President? Should McCabe go?
                               TRUMP: Well, McCabe got more than $500,000 from, essentially, Hillary Clinton. And is
                               he investigating Hillary Clinton?
 13    1/24/18        n/a      Q: So should he go?                                                                              https://youtu.be/faZaHwRcAuM?t=124
                               Trump: Do you remember, did anybody hear many of my speeches when I talked about
                               McCabe? He was the star of my speech — this isn't now — and I said a man who was more
                               or less in charge of her — that, the wife got $500,000 from Terry. Now Terry is Hillary.
                               Why is A.G. Jeff Sessions asking the Inspector General to investigate potentially massive
                               FISA abuse. Will take forever, has no prosecutorial power and already late with reports on       https://twitter.com/realDonaldTrump/status/
 14    2/28/18     9:34 a.m.
                               Comey etc. Isn’t the I.G. an Obama guy? Why not use Justice Department lawyers?                  968856971075051521
                               DISGRACEFUL!
                               Andrew McCabe FIRED, a great day for the hard working men and women of the FBI - A
                               great day for Democracy. Sanctimonious James Comey was his boss and made McCabe                  https://twitter.com/realDonaldTrump/status/
 15    3/17/18    12:08 a.m.
                               look like a choirboy. He knew all about the lies and corruption going on at the highest levels   974859881827258369
                               of the FBI!
                               The Fake News is beside themselves that McCabe was caught, called out and fired. How
                               many hundreds of thousands of dollars was given to wife’s campaign by Crooked H friend,          https://twitter.com/realDonaldTrump/status/
 16    3/17/18     1:34 p.m.
                               Terry M, who was also under investigation? How many lies? How many leaks? Comey                  975062797162811394
                               knew it all, and much more!

                                                                                 2
                               Case 1:19-cv-02399-RDM Document 27-5 Filed 12/23/19 Page 4 of 4


LINE   DATE       TIME (ET)    STATEMENT                                                                                       SOURCE
                               DOJ just issued the McCabe report - which is a total disaster. He LIED! LIED! LIED!
                                                                                                                               https://twitter.com/realDonaldTrump/status/
 17    4/13/18     3:36 p.m.   McCabe was totally controlled by Comey - McCabe is Comey!! No collusion all made up
                                                                                                                               984877999718895616
                               by this den of thieves and lowlifes!
                               “The recusal of Jeff Sessions was an unforced betrayal of the President of the United           https://twitter.com/realDonaldTrump/status/
 18    5/30/18    11:21 p.m.
                               States.” JOE DIGENOVA, former U.S. Attorney.                                                    1002027245131661312
                               And Comey knew everything that was going on. You think McCabe didn't tell him
 19    6/15/18        n/a                                                                                                      https://youtu.be/R8CWrQ4EY4I?t=732
                               everything? McCabe told him everything . . . .
                               Why isn’t the FBI giving Andrew McCabe text messages to Judicial Watch or appropriate
                               governmental authorities. FBI said they won’t give up even one (I may have to get involved,     https://twitter.com/realDonaldTrump/status/
 20    8/11/18     9:17 a.m.
                               DO NOT DESTROY). What are they hiding? McCabe wife took big campaign dollars from               1028269087133257728
                               Hillary people.....
                               Remember this, Andrew McCabe didn't go to the bathroom without the approval of Leakin'          https://twitter.com/realDonaldTrump/status/
 21    2/18/19    10:26 p.m.
                               James Comey!                                                                                    1097698985953898497
                               McCabe didn't do anything without Comey. McCabe was totally dominated by Comey. He
                               did nothing. Andrew McCabe was a bad guy, but Andrew McCabe did nothing without                 https://www.youtube.com/watch?v=1jCHVs
 22    6/19/19        n/a
                               calling Comey. He wouldn't — there's an expression: he wouldn't go to the bathroom              OT8nQ&t=19m46s
                               without getting Comey's approval.
                               The people that started that investigation are McCabe, who's a proven liar and was fired        https://www.youtube.com/watch?v=IJ2a4jrv
 23     1/4/19        n/a
                               from the FBI . . . .                                                                            sas&feature=youtu.be&t=345
                               I don’t know what report current Director of the FBI Christopher Wray was reading, but it
                               sure wasn’t the one given to me. With that kind of attitude, he will never be able to fix the   https://twitter.com/realDonaldTrump/status/
 24    12/10/19    7:16 a.m.
                               FBI, which is badly broken despite having some of the greatest men & women working              1204374382715506690
                               there!




                                                                                 3
